Sales Report:Supplement No. 100 dated Dec 17, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Sales Report supplements the prospectus dated Jul 13, 2009 and provides information about each series of Borrower Payment Dependent Notes (the "Notes") that we have recently sold. You should read this Sales Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. We have sold the following series of Notes: Borrower Payment Dependent Notes Series 430424 This series of Notes was issued and sold upon the funding of the borrower loan #39968, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $5,000.00 Prosper Rating: D Auction Duration: 7 days Term: 36 months Estimated loss: 10.0% Auction start date: Dec-08-2009 Auction end date: Dec-15-2009 Starting lender yield: 27.40% Starting borrower rate/APR: 28.40% / 30.75% Starting monthly payment: $207.90 Final lender yield: 27.35% Final borrower rate/APR: 28.35% / 30.70% Final monthly payment: $207.76 Auction yield range: 11.20% - 27.40% Estimated loss impact: 10.68% Lender servicing fee: 1.00% Estimated return: 16.67% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 6 First credit line: Dec-1998 Debt/Income ratio: 42% Credit score: 740-759 (Dec-2009) Current / open credit lines: 5 / 4 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 20 Length of status: 10y 11m Amount delinquent: $0 Revolving credit balance: $2,698 Occupation: Professional Public records last 12m / 10y: 0/ 1 Bankcard utilization: 71% Stated income: $1-$24,999 Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 0 Screen name: tanjad Borrower's state: Georgia Borrower's group: Brighter Financial Future Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 1 / 1 On-time: 25 ( 100% ) 740-759 (Latest) Principal borrowed: $5,000.00 < mo. late: 0 ( 0% ) 720-739 (Aug-2009) 700-719 (Apr-2009) 640-659 (Sep-2007) 640-659 (May-2007) Principal balance: $1,822.36 1+ mo. late: 0 ( 0% ) Total payments billed: 25 Description Pay off my loan This will be my second loan with Prosper. I am in need for extra funds. I have two children. One in college and another, in High School.? We need help with car repairs. I will use my loan to pay off a loan from American General 3,300 and rest for car repair.Monthly net income:My income: $1340/moSpouse's Income:? 2500/mo. + 40/mo (Gas Expenses)Expenses before Prosper:Credit Cards/Loans: $736Mortgage:?$1044Insurance: $230Utilities: $520Food: $400Miscellaneous: $80TOTAL EXPENSES: $3010LEFT OVER: $870 {$3880 - $3010} Thank you for taking time to review my request. Information in the Description is not verified. Friends And Family Winning Bids This member has no winning bids from friends and family. Questions & Answers Q: Please list the balances of each your household (ie, your and those of your spouse) debts. thanks - reflective-rupee A: Household debts: Credit cards: 10400 (All together payment to CareOne 427 mo) Dell: 1853 Prosper: 1822 American General: 2666 Wachovia (Student Loan, payment starts in February) 5000 Mortgage 144000 (refinanced for lower mo payment this year) (Dec-09-2009) Q: Given that your spouse has higher income than you, why isn't your spouse seeking this loan? thanks - reflective-rupee A: 1. I pay our household bills and keep up with money 2. Our income goes to the same account.
